DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 07, 2022 has been entered.
 
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites "the said region" in line 9, which is redundant, change to "the region" or "said region" is appreciated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the outermost surface" in page 2, line 13.  There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “the surface” from page 1 line 4, therefore two options of correcting the antecedent basis issue are changing “the outermost surface” to “the surface” or “an outermost surface”.  If applicant proceeds to maintain a form of “outermost”, clarity of record by including separate reference to an “innermost surface” would ensure the clarity and definiteness of the claim as case prosecution continues.

Regarding claim 6, claim 6 recites the limitations "the region" in lines 3-4 and “the inside” in line 7.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claims 2, 4, 5 and 8-10, claims 2, 4, 5 and 8-10 are rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claim 6, claim 6 is further rejected for its incorporation of the above due to its dependence on claim 1.

Claim Rejections – 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Setoyama et al. (US 2013/0199351 A1), hereinafter Setoyama, over Sakamoto et al. (US 2013/0022419 A1), hereinafter Sakamoto, both originally of record of the Non-Final rejection filed August 29, 2019. 


Regarding claims 1, 2 and 10, Setoyama teaches a surface-coated sintered cubic boron nitride material (Abstract) that is a cutting tool ([0017]; per Sakamoto, [0017], the definition of a cutting tool “includes a cutting edge at a ridgeline between a rake face and a flank face” see MPEP 2131.01 Part (II)), with a surface coating layer covering the sintered body of cubic boron nitride, including directly to the sintered body at a portion not covered by the adhesion layer ([0021]; [0036]; [0157]), the sintered body of cubic boron nitride contains 20 to 99.5% by volume of cubic boron nitride particles, and a binder ([0023]-[0024]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), the coating layer is AlCrN in any conventionally known atomic ratio ([0075]), one such ratio is Al0.7Cr0.3N ([0158]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), the binder comprises at least one element selected from the group consisting of group IVa elements, group Va elements, and group VIa elements, Al, and Si and at least one of B, C,N or O ([0025]), like AlN or AlB2 ([0155]), the binder composition further including Co or W ([0030]), and the substrate of sintered cubic boron nitride with a triangular shape with two sides sandwiching a vertex angle of a cutting edge ([0154]), the sintered body is coated with the hard coating layer ([0157]; the sintered body includes the two sides around a vertex angle), and the cubic boron nitride particles have an average particle size of 0.2-10 microns, which may have a distribution (i.e. may also not have a distribution and all be the same particle size, which means d50 and d90 are the average particle size) ([0032]; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Setoyama does not teach wherein the cubic boron nitride particle is more than 85% and less than 98% (nor greater than or equal to 90% and less than 98%) by volume in the specific examples relied upon as the primary embodiment, nor does Setoyama teach wherein the sides sandwiching a vertex angle cutting edge are the 
In a secondary embodiment, Setoyama teaches a specific example of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder ([0100]; a specific example in the prior art which is within a claimed range renders the claimed range obvious) and a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2 ([0148]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary embodiment of Setoyama to incorporate the secondary embodiment of the of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder or a tertiary embodiment of a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2.  The motivation for doing so would have been detail an amount of binder cubic boron nitride the allowable range that is possible to use ([0023]) because the binder is not particularly limited ([0024]) and thereby provide sufficient binding for the sintered body.
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches the sides sandwiching a vertex angle cutting edge are the rake face and flank face, to form a coated cutting tool (Fig. 1(b); [0028]-[0029]) and the coating is formed with an ion plating method ([0049]) a compound of AlCrN (Claims 1 and 8) wherein the arithmetic mean surface roughness of the coating layer at the flank surface is 0.05-0.15 microns ([0022]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I); [0046] of applicant’s specification “surface roughness Ra means the arithmetic average roughness”).  

Regarding claims 4 and 5, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches the binder was Al, AlN and AlB2 ([0148]; corresponding to all of a first compound of Al and at least N and B).

Regarding claim 6, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above and the properties recited in claim 6. Claim 6 defines a region of the sintered cubic boron nitride material to then define the proportion of voids in if, which is a concentration of voids. The lines are virtually defined to encompass the surface area of the voids. §MPEP 2112.01 II states a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the applicant claims are necessarily present. The porosity (proportion of voids) of a material is a property of the chemical composition and Setoyama teaches the chemical composition (see citations to Setoyama as mapped to Claim 1), which therefore teaches the properties of wherein in a cross section of said face-coated cubic boron nitride sintered material, when the region sandwiched between a first virtual straight line segment located on an interface where one surface of cubic (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990)).

Regarding claim 8, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches hard coating layer has a composition of a laminate having alternate layers of Al0.7Cr0.3N (layer A) and To0.5Al0.4Si0.1N (layer B) ([0158]).

Regarding claim 9, Setoyama in view of Sakamoto teaches each of the limitations of claim 1, as discussed above.  Setoyama does not teach coating further contains a layer C, and layer C is constituted of Tix3My3Ca3Nb3 (provided that M is greater than or equal to one kind of Cr, Nb, and W, and 0.3 ≤ x3 ≤ 0.7, 0 ≤ y3 ≤ 0.7, x3 + y3 =1, 0 ≤ a3 ≤ 1, 0 ≤ b3 ≤ 1, and a3 +b3 =1 are satisfied).
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches Al0.8Cr0.2N ([0041]; [0047]) is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N ([0041]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to include Al0.8Cr0.2N is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N taught by Sakamoto.  The motivation for doing so would have been to improve the hardness of the coating layer, reduce the internal stress and thereby prevent chipping and peeling even with a thick coating layer ([0041]). 
Response to Arguments
Applicant’s claim amendments, filed February 10, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of December 10, 2021 has been withdrawn.  However, there are new 35 U.S.C. 112(b) rejections in this office action, as noted above.

Applicant’s arguments, filed February 10, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but are not persuasive.  Applicant alleges improved peeling resistance, excellent wear resistance, and suppression of burr generation. However, applicant’s citation to page 5 does not refer to a correlation of these to surface roughness, and therefore is not persuasive.  Applicant’s reference to Pg. 36, which subsequently references Table 5, does not provide evidence that is practical and statistically significant for the difference between 0.1 (currently claimed) and 0.2 micron (previously claimed) as the upper limit of the surface roughness (MPEP 716.02(b)).  The values at 0.2-micron Ra in Table 2 are further not directly comparable to the values at 0.1 micron roughness, as the amount of binder first compounds are different.  In summary, the data proffered by applicant summarily fails to show a critical or unexpected result at the upper limit of surface roughness claimed.
However, upon consideration of the claim amendments, a modified ground(s) of rejection is made as obvious over Setoyama in view of Sakamoto.  Specifically, the flank surface arithmetic mean surface roughness of the flank face is applied in the rejection above (previously the maximum height surface roughness of the coating layer at the flank face).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784